 

INVENTORY SECURITY AGREEMENT

 

New York, NY October 4, 2018

 

ROSENTHAL & ROSENTHAL, INC.

1370 Broadway

New York NY 10018

 

Ladies and Gentlemen:

 

We do hereby agree that the Financing Agreement between us dated October 4,
2018, as amended and supplemented, (the “Financing Agreement”) be and the same
hereby is amended and supplemented by adding thereto the following clauses:

 

We hereby pledge, assign, consign, transfer and set over to you, and you shall
at all times have a continuing general lien upon, and we hereby grant you a
continuing security interest in, all of our Inventory and the proceeds thereof.
“Inventory” shall include but not be limited to raw materials, work in process,
finished merchandise and all wrapping, packing and shipping materials,
wheresoever located, now owned or hereafter acquired, presently existing or
hereafter arising, and all additions and accessions thereto, the resulting
product or mass and any documents representing all or any part thereof. Upon
your request after and during the continuation of a Default, we will at any time
and from time to time, at our expense, deliver such Inventory to you or such
person as you may designate, cause the same to be stored in your name at such
place as you may designate, deliver to you documents of title representing the
same or otherwise evidence your security interest in such manner as you may
require. We constitute you, or any other entity or person whom you may designate
as our attorney in fact, at our own cost and expense, at any time after and
during the continuation of a Default, to sign and/or endorse our name on all
remittances and all papers, bills of lading, receipts, instruments and documents
relating to the Inventory and the transactions between us, or as you otherwise
may require to enforce your rights under this agreement, including, without
limitation, to take possession of any Inventory consigned to and/or located at
the premises of any third party.

 

The aforementioned lien and security interest shall secure any and all of our
Obligations to you, matured or unmatured, absolute or contingent, now existing
or that may hereafter arise, and howsoever acquired by you, whether arising
directly between us or acquired by you by assignment and whether relating to
this agreement or independent hereof, together with all interest, charges,
commissions, expenses, attorneys’ fees and other items chargeable against us in
connection with any of said Obligations.

 

We agree, at our expense, to keep all Inventory insured to the full value
thereof against such risks and by policies of insurance issued by such companies
as you may designate or approve, and the policies evidencing such insurance
shall be duly endorsed in your favor with a long form lender’s loss payable
rider or such other document as you may designate and said policies shall be
delivered to you. Should we fail for any reason to furnish you with such
insurance, you shall have the right to effect the same and charge any costs in
connection therewith to us. You shall have no risk, liability or responsibility
in connection with payment or nonpayment of any loss, your sole obligation being
to credit our account with the net proceeds of any such insurance payments
received on account of any loss. Any and all assessments, taxes or other charges
that may be assessed upon or payable with respect to the Inventory or any part
thereof shall forthwith be paid by us, and we agree that you, in your
discretion, may effect such payment and charge the amount thereof to us. We
further agree that except for the lien and security interest granted to you
hereby, we shall not permit said Inventory to otherwise become liened or
encumbered nor shall we grant any security interest therein to any other party.
We shall not, without your written consent first obtained, remove or dispose of
any of such Inventory except to bona fide purchasers thereof in the ordinary
course of our business. All such sales shall be reported to you promptly and the
accounts or other proceeds thereof shall be subject to the security interests in
your favor. You shall have the right at all times after and during the
continuation of a Default to the immediate possession of all Inventory and its
products and proceeds and we shall make such Inventory and all our records
pertaining thereto available to you for inspection at any time requested by you.
You shall have the right, in your discretion, to pay any liens or claims upon
said Inventory, including, but not limited to, warehouse charges, dyeing,
finishing and processing charges, landlords’ claims, etc. and the amount of any
such payment shall be charged to our account and secured hereby. You shall not
be liable for the safekeeping of any of the Inventory or for any loss, damage or
diminution in the value thereof or for any act or default of any warehouseman,
carrier or other person dealing in and with said Inventory, whether as your
agent or otherwise, or for the collection of any proceeds thereof but the same
shall at all times be at our sole risk. Notwithstanding the foregoing, the
parties hereto acknowledge the subordinate security interest of Raptor/Harbor
Reeds SPV LLC which is subject to the Subordination Agreement executed
contemporaneously herewith.

 



Page 1 of 3  

 



 

Prior to its sale to a bona fide purchaser in the ordinary course of business,
Inventory shall at all times remain at our address specified below, and at 12930
S Spring Street, Los Angeles, CA 90061; 13100 South Broadway, Los Angeles, CA
90061; 5590 E Francis St, Ontario, CA 91761; 301 Oak St, Pittson, PA 18640; 700
N Pennsylvania Ave, Wilkes-Barre, PA 18705; 1 Passan Drive, Wilkes-Barre, PA
18702; 1825 Raymond Avenue, Renton, WA 98057; 1800 South Wolf Road, Des Plaines,
IL 60018; 992 N South Road, Scranton, PA 18504; 229 Maple Street, Scranton, PA
18505; 200 Schenley Place, Greendale, IN 47025; and 1371 Charles Willirad,
Carson, CA 90746 or to another of our present or future places of business as is
or will be disclosed to you prior to our placing any goods in such places of
business and shall not be removed therefrom without your prior written consent
(not to be unreasonably withheld or delayed).

 

Upon Default, you shall have the right, upon reasonable notice to us, to sell
all or any part of our Inventory, at public or private sale, or make other
disposition thereof, at which sale or disposition you may be a purchaser whether
for credit (by offsetting all or a portion of the amount of indebtedness owing
by us to you or otherwise) cash or otherwise. We agree that written notice sent
to us by postpaid mail, at least five days before the date of any intended
public sale or the date after which any private sale or other intended
disposition of the Inventory is to be made, shall be deemed to be reasonable
notice thereof. We do hereby waive all notice of any such sale or other intended
disposition if said Inventory is perishable or threatens to decline speedily in
value or is of a type customarily sold on a recognized market. Upon Default, you
may require us to assemble all or any part of the Inventory and make it
available to you at a place to be designated by you, which is reasonably
convenient to both parties. In addition, after and during the continuation of a
Default you may peaceably, by your own means or with judicial assistance, enter
our or any other premises and take possession of the Inventory and remove or
dispose of it on our premises and we agree that we will not resist or interfere
with any such action. We hereby expressly waive demand, notice of sale (except
as herein provided), advertisement of sale and redemption before sale. The net
proceeds of any such public or private sale or other disposition as far as
needed shall be applied toward the payment and discharge of any and all of our
Obligations to you, together with all interest thereon and all reasonable costs,
charges, expenses and disbursements in connection therewith, including the
reasonable fees of your attorneys; we, of course, continue to be liable therefor
should there be any deficiency.

 

This agreement shall constitute a security agreement pursuant to the Uniform
Commercial Code and, in addition to any and all of your other rights hereunder,
you shall have all of the rights of a secured party pursuant to the provisions
of the Uniform Commercial Code. We agree to execute a financing statement and
any and all other instruments and documents that may now or hereafter be
provided for by the Uniform Commercial Code or other law applicable thereto,
reflecting the security interests granted to you hereunder. We do hereby
authorize you to file a financing statement without our signature, signed only
by you as secured party, to reflect the security interests granted to you
hereunder. Capitalized terms that are not defined herein have the meanings given
in the Financing Agreement.

 

[Remainder of Page Left Intentionally Blank - Signature Page Follows]

 



Page 2 of 3  

 



 

Very Truly Yours,

 

REED’S INC.

 

By: /s/ Valentin Stalowir   Name: Valentin Stalowir   Title: Chief Executive
Officer  

 

Address: 201 Merritt 7 Corporate Park, Norwalk, Connecticut 06851

 

ACCEPTED AND AGREED TO

 

ROSENTHAL & ROSENTHAL, INC.

 

By: /s/ Robert L. Martucci   Name: Robert L. Martucci   Title: Senior Vice
President  

 

STATE OF CONNECTICUT )

:SS.

COUNTY OF _____________)

 

BE IT REMEMBERED, that on this ____________ day of September, 2018, before me
the subscriber, an officer duly authorized to take acknowledgments for use in
the State of Connecticut, personally appeared Valentin Stalowir, who I am
satisfied is the person who executed the within document as Chief Executive
Officer of Reed’s, Inc., and I having first made known to him the contents
thereof, he did thereupon acknowledge that said document is the voluntary act
and deed of Reed’s, Inc., made by virtue of authority from Reed’s, Inc.’s
By-Laws for the uses and purposes therein expressed.

 

      Name:   Title:   My Commission expires:

 

[Signature Page to Inventory Security Agreement]

 



Page 3 of 3  

 

